Opinion issued July 11, 2013




                                     In The

                               Court of Appeals
                                    For The

                        First District of Texas
                         ————————————
                               NO. 01-12-00372-CV
                         ———————————
                   KTRK TELEVISION, INC., Appellant
                                       V.
                     THEAOLA ROBINSON, Appellee



                  On Appeal from the 234th District Court
                           Harris County, Texas
                     Trial Court Case No. 2011-54895


                                   OPINION

     Following a series of news reports by KTRK Television, Inc. alleging

financial mismanagement, Benji’s Special Education Academy (“BSEA”), a

charter school, and Theaola Robinson sued KTRK. KTRK moved to dismiss the

action pursuant to the then-recently enacted Texas Citizens Participation Act
(“TCPA”). 1 In a written order, the trial court denied the motion. In five issues,

KTRK contends that the trial court erred in denying KTRK’s motion to dismiss. In

her brief, the school’s former director and superintendent, Robinson, also

challenges this Court’s jurisdiction to consider KTRK’s appeal. 2 We hold that we

have jurisdiction over this appeal, that the trial court erred by denying KTRK’s

motion to dismiss, and we reverse.

                                     Background

    A. The Charter School

      In May 1980, Robinson founded BSEA, a non-profit corporation, to provide

a day care and education for special needs children (“Benji’s”). In November

1998, the Texas State Board of Education (“SBOE”) granted BSEA a charter to

operate Benji’s as an open-enrollment, publicly funded pre-K through twelfth

grade charter school. 3 As such, compliance with the laws governing public schools

was required.




1
      See TEX. CIV. PRAC. & REM. CODE ANN. §§ 27.001-.011 (West Supp. 2012).
2
      BSEA is no longer a party to this case.
3
      The original plaintiffs in this suit were BSEA, the non-profit corporation that ran
      the charter school, and Robinson. Although both the school and the corporation
      use the name “Benji’s” or “Benji’s Special Education Academy,” Benji’s (the
      school) was never a plaintiff. Robinson amended her petition and dropped BSEA
      from the case, leaving Robinson as the sole plaintiff. As a result, Robinson is the
      sole appellee.
                                           2
      By the mid-2000s, Benji’s enrollment had increased nearly five-fold and, on

behalf of BSEA, Robinson applied for a renewal of the charter to the Texas

Education Agency (“TEA”) in April 2003.             The TEA refused action on the

application, however, pending resolution of BSEA’s growing list of problems.

Indeed, five years later, the renewal application was still pending and, in December

2008, the TEA informed Robinson that it would remain pending until resolution of

BSEA’s problems in the following areas: financial management, academic

performance, performance-based monitoring activities, audit requirements, and

special education laws and policies.

      By letter dated July 8, 2010, TEA Commissioner Robert Scott notified

Robinson that in light of longstanding academic, governance, and financial

concerns, and despite numerous agency investigations and interventions, the TEA

intended to appoint a Board of Managers and a new Superintendent for the school.

Following a hearing on August 19, 2010, Robinson and Benji’s board of directors

were notified on September 3, 2010, that the TEA would proceed to appoint a

Board of Managers and Superintendent, which appointments effectively suspended

any and all prior grants of authority to the former board of directors and Robinson.

      On September 16, 2010, after the TEA had learned of the extent of the

financial problems at Benji’s, it issued an Order Suspending Charter Operations

and Funds, stating, in relevant part, as follows:

                                           3
      [The urgent financial conditions at Benji’s were not] known either to
      the board of managers or to the new superintendent when they met on
      September 6, 2010. Rather, the information leading to the conclusion
      that an urgent financial condition may exist at the charter school was
      disclosed by painstaking effort to assemble and evaluate information
      that had not been viewed by the former administration as indicating
      such a conclusion. Subsequent events have made plain that the former
      administration continues to maintain that there was and is no urgent
      financial condition presented by these facts.

      The newly appointed Superintendent advised the parents by letter of the

immediate suspension of the school’s operations. The letter cited the school’s

critical cash flow problem, which included a virtually depleted bank account and

numerous outstanding debts (including one to the Internal Revenue Service), as the

reason that “the school cannot continue to operate as it does not have the necessary

funds to pay its staff members or meet its current financial obligations.”

      Despite having been relieved of her duties as superintendent, Robinson

directed staff to continue reporting to work as usual and asked parents to continue

sending their children to school.     Robinson also conducted a televised press

conference at which she stated that she would not allow the new superintendent to

carry out the TEA’s decision and that the school would remain open despite the

board’s decision. Notwithstanding the State-mandated closure, on September 15,

2010, Robinson re-opened Benji’s as an unaccredited private school using the

same public school property and buses.




                                          4
      The next day, TEA Commissioner Scott ordered the immediate suspension

of all of Benji’s funding as well as its open-enrollment charter. Commissioner

Scott subsequently sent a letter to Robinson and BSEA’s board outlining the

various grounds for revoking Benji’s charter, including its “failure to satisfy

generally accepted accounting standards of fiscal management.”         The letter

detailed examples of the school’s fiscal mismanagement, which had resulted in

significant wasting of financial resources. Examples of Benji’s financial problems

while under Robinson’s direction included the following:

      (1) BSEA was the subject of a warrant hold following its nonpayment
          to the Teachers Retirement System in the amount of $43,000 for
          retirement contributions and $13,000 in health coverage;

      (2) The Department of Agriculture cancelled BSEA’s participation in
          child nutrition programs because of BSEA’s failure to demonstrate
          fiscal responsibility;

      (3) BSEA owed a debt of $87,000 to the IRS in unpaid taxes;

      (4) BSEA’s board failed to oversee or adequately supervise its
         financial resources; and

      (5) BSEA had been in poor financial condition for many years.

      In his letter, the TEA Commissioner also noted the irregularities in Benji’s

rental arrangement and payments: BSEA leased the property from the City of

Houston for $1 per year and re-leased this same property to Benji’s for $9,000 per

month, an arrangement for which the City had never given its permission.


                                        5
    B. KTRK’s Statements at Issue

      A public outcry ensued over the charter revocation and the school’s closing.

Several local media outlets—including KTRK—broadcast and posted numerous

reports about the ongoing controversy. KTRK’s reports included the following

statements upon which Robinson bases her defamation claim:

      (1) “According to the State[,] millions in taxpayer dollars cannot be
          accounted for” and “[t]he State closure is based on a lack of
          sufficient financial records, meaning the State doesn’t know where
          over three million dollars of taxpayer money given last year has
          been spent.” (4:30 p.m., September 15, 2010 broadcast)4

      (2) “For the State, the issue is simple—where is the money? They say
          millions of taxpayer dollars are unaccounted for . . . The State
          closure is based on a lack of sufficient financial records, meaning
          the State doesn’t know where the more than $3 million of taxpayer
          money given last year has been spent . . . .” (September 15, 2010
          article published on KTRK’s website)

      (3) “Where is taxpayer money going and how is a taxpayer-owned
         building being used? . . . The Texas Education Agency says it
         doesn’t know how Benji’s spent $3 million of taxpayer money, and
         a lease agreement obtained by Eyewitness News raises even new
         questions.” (September 25, 2010 article published on KTRK’s
         website)

      (4) “The Texas Education Agency doesn’t know how the academy
         spent $3 million of state money.” (September 27, 2010 article
         published on KTRK’s website)

      (5) “The [S]tate says it had no choice, alleging Benji’s did not provide
         proper financial records to account for over $3 million in state
4
      As an exhibit to its Motion to Dismiss, KTRK attached the affidavit of KTRK
      reporter Cynthia Cisneros. In her affidavit, Cisneros states “I was [] informed by
      the TEA that Benji’s had received $3.3 million in 2009-2010.”
                                          6
         funding for the past year.” (September 30, 2010 article published
         on KTRKs website)

      (6) “On September 14, the TEA ordered Benji’s Academy to close,
         citing millions of dollars in State funding that was not accounted
         for.” (October 11, 2010 article published on KTRK’s website)

    C. Trial Court Proceedings

      On September 14, 2011, Robinson and BSEA sued KTRK for defamation. 5

On December 21, 2011, KTRK filed a motion to dismiss under the TCPA. See

TEX. CIV. PRAC. & REM. CODE ANN. §§ 27.001-.011 (West Supp. 2012). KTRK

argued that it was entitled to dismissal because (1) plaintiffs’ claim was based on,

related to, or in response to KTRK’s exercise of its right of free speech, and (2)

plaintiffs could not establish by clear and specific evidence a prima facie case for

each essential element of their case. Robinson filed a response.6 Both parties

attached affidavits and other evidence to their pleadings.

      The trial court conducted a hearing on February 13, 2012. On February 23,

2012, the trial court entered an amended order denying KTRK’s motion to dismiss.

On February 29, 2012, KTRK filed its request for findings and conclusions

regarding the court’s denial of its motion to dismiss. On March 20, 2012, the trial

5
      Robinson originally filed this suit against KTRK’s parent company, The Walt
      Disney Company, in federal court. After the suit was dismissed, Robinson
      attempted to add Disney and KTRK to a federal lawsuit against the TEA in which
      she had joined. The federal court denied leave to add Disney and KTRK as
      defendants in the federal action.
6
      BSEA was no longer a plaintiff in the case.
                                           7
court issued its “Findings of Fact In Connection with CPRC §27.007.” KTRK

timely appealed.

                                    Discussion

   A. Appellate Jurisdiction

      As a threshold matter, we address Robinson’s contention that we do not have

jurisdiction over this interlocutory appeal. See Tex. Dep’t of Parks & Wildlife v.

Miranda, 133 S.W.3d 217, 228 (Tex. 2004) (“[A] court must not proceed on the

merits of a case until legitimate challenges to its jurisdiction have been decided.”)

Generally, courts of appeals have jurisdiction only over appeals from final

judgments.    Lehmann v. Har–Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).

Further, appellate courts have jurisdiction over interlocutory orders only when that

authority is explicitly granted by statute. Tex. A & M Univ. Sys. v. Koseogtu, 233
S.W.3d 835, 840 (Tex. 2007).        Statutes authorizing interlocutory appeals are

strictly construed because they are a narrow exception to the general rule that

interlocutory orders are not immediately appealable. CMH Homes v. Perez, 340
S.W.3d 444, 447 (Tex. 2011).


      Section 27.008 of the TCPA, entitled “Appeal,” provides:


      (a) If a court does not rule on a motion to dismiss under Section
      27.003 in the time prescribed by Section 27.005, the motion is
      considered to have been denied by operation of law and the moving
      party may appeal.

                                         8
      (b) An appellate court shall expedite an appeal or other writ, whether
      interlocutory or not, from a trial court’s order on a motion to dismiss a
      legal action under Section 27.003 or from a trial court’s failure to rule
      on that motion in the time prescribed by Section 27.005.

      (c) An appeal or other writ under this section must be filed on or
      before the 60th day after the date the trial court’s order is signed or the
      time prescribed by Section 27.005 expires, as applicable.

TEX. CIV. PRAC. & REM. CODE ANN. § 27.008.

      Robinson relies on the Fort Worth Court of Appeals’s decision in Jennings

v. Wallbuilders Presentations, Inc. to argue that although section 27.008(a)

authorizes an interlocutory appeal when a movant’s motion to dismiss is denied by

operation of law, the TCPA does not authorize an interlocutory appeal of a trial

court’s signed order denying a motion to dismiss. See Jennings, 378 S.W.3d 519,

524–27 (Tex. App.—Fort Worth 2012, pet. filed). There, the court held that the

language in the TCPA conferred jurisdiction to review a decision under the TCPA,

but only if the motion is denied by operation of law, and not if the trial court signs

an order denying the motion. See id. at 526–27. The Jennings court concluded

that the legislature intended to ensure that a court would review and rule on the

motion, but not that its ruling would be subject to appellate review. See id. at 527.

      Since Jennings, several other courts of appeals have considered the issue. In

Direct Commercial Funding, Inc. v. Beacon Hill Estates, LLC, the Fourteenth

Court of Appeals declined to follow Jennings. See No. 14–12–00896–CV, 2013


                                          9
WL 407029 (Tex. App.—Houston [14th Dist.] Jan. 24, 2013, order). The Beacon

Hill Estates court noted that section 27.008(b) requires an appellate court to

“expedite an appeal or other writ, whether interlocutory or not, from a trial court

order on a motion to dismiss . . . or from a trial court’s failure to rule.” Id. at *3.

The court reasoned that “[i]f no interlocutory appeal is available when the trial

court expressly rules on a motion to dismiss by signing an order, then the phrase

‘from a trial court order on a motion to dismiss’ appearing after the phrase

‘whether interlocutory or not’ is rendered meaningless.” Id. The court further

concluded the most natural reading of the phrase “whether interlocutory or not” is

to read it as modifying both of the subsequent references to “a trial court order”

and “a trial court’s failure to rule.” Id. Finally, the court noted that section

27.008(c) states an appeal “must be filed on or before the 60th day after the date

the trial court’s order is signed or the time prescribed by section 27.005 expires, as

applicable.” Id. at *4. The court concluded that “[i]f no signed order can be the

subject of an interlocutory appeal, then the reference to the date on which ‘the trial

court’s order is signed’ also is superfluous.” Id. The Fifth and Thirteenth Courts

of Appeals have since adopted the Fourteenth Court of Appeals’s interpretation of

section 27.008. See Better Bus. Bureau of Metro. Dallas, Inc. v. BH DFW, Inc., __

S.W.3d __, No. 05-12-00587-CV, 2013 WL 2077636, at *6 (Tex. App.—Dallas

May 15, 2013, no pet. h.) (finding reasoning of Fourteenth Court of Appeals

                                          10
persuasive and concluding that it had jurisdiction under TCPA over interlocutory

appeal of trial court’s order denying defendant’s motion to dismiss); San Jacinto

Title Svcs., LLC v. Kingsley Props., LP., __ S.W.3d __, No. 13-12-00352-CV,

2013 WL 1786632, at *4 (Tex. App.—Corpus Christi Apr. 25, 2013, no pet. h.)

(agreeing with Fourteenth Court of Appeals that to conclude that no signed order

can be subject of interlocutory appeal would render portions of section 27.008(b)

and (c) meaningless).

      We agree with the Fourteenth Court of Appeals’s reasoning in Beacon Hill

Estates. We conclude that section 27.008 permits an interlocutory appeal from the

trial court’s written order denying a motion to dismiss under the TCPA.

   B. Application of the TCPA

      In enacting the TCPA, the Legislature explained that the statute’s purpose

“is to encourage and safeguard the constitutional rights of persons to petition,

speak freely, associate freely, and otherwise participate in government to the

maximum extent permitted by law and, at the same time, protect the rights of a

person to file meritorious lawsuits for demonstrable injury.” TEX. CIV. PRAC. &

REM. CODE ANN. § 27.002. The statute is to “be construed liberally to effectuate

its purpose and intent fully.” Id. § 27.011(b).

      In deciding whether to grant a motion under the TCPA and dismiss the

lawsuit, the statute directs the trial court to “consider the pleadings and supporting

                                          11
and opposing affidavits stating the facts on which the liability or defense is based.”

Id. § 27.006. The court must then determine whether (1) the moving defendant has

shown “by a preponderance of the evidence that the legal action is based on, relates

to, or is in response to the party’s exercise of the right of free speech, the right to

petition, or the right of association”; and (2) the plaintiff has shown “by clear and

specific evidence a prima facie case for each essential element of the claim in

question.” Id. § 27.005(b), (c). The first step of this inquiry is a legal question we

review de novo. Newspaper Holdings, Inc. v. Crazy Hotel Assisted Living, Ltd.,

No. 01-12-00581-CV, 2013 WL 1867104, at *6 (Tex. App.—Houston [1st Dist.]

May 2, 2013, no pet. h.).

      The Legislature’s use of the term “prima facie case” in the second step

implies a minimal factual burden: “[a] prima facie case represents the minimum

quantity of evidence necessary to support a rational inference that the allegation of

fact is true.” Id. at *6 (quoting Rodriguez v. Printone Color Corp., 982 S.W.2d 69,

72 (Tex. App.—Houston [1st Dist.] 1998, pet. denied)). Nonetheless, the statute

requires that the proof offered address and support each “essential element” of

every claim asserted with “clear and specific evidence.” See TEX. CIV. PRAC. &

REM. CODE ANN. § 27.005(b), (c). Because the statute does not define “clear and

specific” evidence, these terms are given their ordinary meaning.           See TGS-

NOPEC Geophysical Co. v. Combs, 340 S.W.3d 432, 439 (Tex. 2011). “Clear”

                                          12
means “unambiguous,” “sure,” or “free from doubt.” BLACK’S LAW DICTIONARY

268 (8th ed. 2004). “Specific” means “explicit” or “relating to a particular named

thing.” Id. at 1167. Accordingly, we examine the pleadings and the evidence to

determine whether Robinson marshaled “clear and specific” evidence to support

each alleged element of her cause of action.

      As a preliminary matter, we note that Robinson has never asserted, either in

the trial court below or on appeal, that her claim is not covered by the TCPA. That

is, she does not argue that her defamation claim is not based on, related to, or in

response to KTRK’s exercise of its right to “petition, speak freely, associate freely,

and otherwise participate in government to the maximum extent permitted by law.”

As such, we begin with the second step of the inquiry—whether Robinson has

demonstrated by clear and specific evidence a prima facie case for each essential

element of her claim.

   C. Prima Facie Case

      To maintain a defamation cause of action, a plaintiff must prove that the

defendant (1) published a statement; (2) that was defamatory concerning the

plaintiff; (3) while acting with either actual malice, if the plaintiff was a public

official or public figure, or with negligence, if the plaintiff was a private

individual, regarding the truth of the statement. WFAA–TV, Inc. v. McLemore, 978
S.W.2d 568, 571 (Tex. 1998). “Whether words are capable of the defamatory

                                         13
meaning the plaintiff attributes to them is a question of law for the court.” Carr v.

Brasher, 776 S.W.2d 567, 569 (Tex. 1989). Questions of law are subject to de

novo review. In re Humphreys, 880 S.W.2d 402, 404 (Tex. 1994). Whether a

publication is an actionable statement of fact depends on its verifiability and the

context in which it was made. See Bentley v. Bunton, 94 S.W.3d 561, 581 (Tex.

2002).

                              Defamatory Statement

      Robinson argues that she has demonstrated that KTRK “made up” the

complained-of statements and, in doing so, has established a prima facie case of

defamation per se. KTRK contends that Robinson failed to establish with clear

and specific evidence that the complained-of statements were defamatory per se.

      We initially address KTRK’s contention that Robinson has alleged only a

claim of defamation per se. Defamation claims are divided into two categories—

defamation per se and defamation per quod—according to the level of proof

required to make them actionable. See Texas Disposal Sys. Landfill, Inc. v. Waste

Mgmt. Holdings, Inc., 219 S.W.3d 563, 580 (Tex. App.—Austin 2007, pet.

denied).   Statements that are defamatory per quod are actionable only upon

allegation and proof of damages. Id. at 580; Alaniz v. Hoyt, 105 S.W.3d 330, 345

(Tex. App.—Corpus Christi 2003, no pet.). That is, before a plaintiff can recover

for defamation per quod, she must carry her burden of proof as to both the

                                         14
defamatory nature of the statement and the amount of damages caused by its

publication.   See Texas Disposal, 219 S.W.3d at 580 (citing Leyendecker &

Assocs., Inc. v. Wechter, 683 S.W.2d 369, 374 (Tex. 1984)). By contrast, in cases

involving defamation per se, damages are presumed to flow from the nature of the

defamation itself and, in most situations, a plaintiff injured by a defamatory per se

communication is entitled to recover general damages without specific proof of the

existence of harm. Bentley, 94 S.W.3d at 604 (“Our law presumes that statements

that are defamatory per se injure the victim’s reputation and entitle him to recover

general damages, including damages for loss of reputation and mental anguish.”).

      KTRK argues that Robinson neither pleaded nor presented any proof of the

amount of alleged damages, and thus, her claim is one for defamation per se only.

In her petition, Robinson alleged that KTRK’s statements damaged her reputation.

In her prayer, Robinson sought judgment “[f]or libel per se damages found by the

trier of fact without proof of special damages [and] for actual damages and

exemplary damages for malicious libel . . . .” In her appellate brief, Robinson does

not dispute KTRK’s contention that her claim sounds only in defamation per se.

Indeed, she asserts that she has “established by clear and specific evidence a prima

facie case on each element of her claim that the complained of statements were

defamatory per se.” Based upon the record before us, we agree that Robinson has




                                         15
not alleged a claim for defamation per quod and, therefore, our analysis treats upon

Robinson’s claim as one for defamation per se.

      The law presumes certain categories of statements are defamatory per se,

including statements that (1) unambiguously charge a crime, dishonesty, fraud,

rascality, or general depravity or (2) are falsehoods that injure one in his office,

business, profession, or occupation. Main v. Royall, 348 S.W.3d 381, 390 (Tex.

App.—Dallas 2011, no pet.). Robinson complains of the following statements

made by KTRK:

      (1) “According to the State[,] millions in taxpayer dollars cannot be
          accounted for” and “[t]he State closure is based on a lack of
          sufficient financial records, meaning the State doesn’t know where
          over three million dollars of taxpayer money given last year has
          been spent.” (4:30 p.m., September 15, 2010 broadcast)

      (2) “For the State, the issue is simple—where is the money? They say
          millions of taxpayer dollars are unaccounted for . . . The State
          closure is based on a lack of sufficient financial records, meaning
          the State doesn’t know where the more than $3 million of taxpayer
          money given last year has been spent . . . .” (September 15, 2010
          article published on KTRK’s website)

      (3) “Where is taxpayer money going and how is a taxpayer-owned
         building being used? . . . The Texas Education Agency says it
         doesn’t know how Benji’s spent $3 million of taxpayer money, and
         a lease agreement obtained by Eyewitness News raises even new
         questions.” (September 25, 2010 article published on KTRK’s
         website)

      (4) “The Texas Education Agency doesn’t know how the academy
         spent $3 million of state money.” (September 27, 2010 article
         published on KTRK’s website)

                                        16
       (5) “The [S]tate says it had no choice, alleging Benji’s did not provide
          proper financial records to account for over $3 million in state
          funding for the past year.” (September 30, 2010 article published
          on KTRKs website)

       (6) “On September 14, the TEA ordered Benji’s Academy to close,
          citing millions of dollars in state funding that was not accounted
          for.” (October 11, 2010 article published on KTRK’s website)


       Robinson argues these statements to be defamatory per se because they

insinuate that she embezzled over $3 million and thereby falsely imputed criminal

behavior to her. Robinson also contends that KTRK’s statements have damaged

her reputation and, in support of her argument, points to the following third-party

comments posted by readers on KTRK’s website in response to the broadcasts and

articles:

   • “Call and ask where the money went. I’m sure Theola [sic] Robinson
     tell you.”

   • “Could it be in somebody’s pockets?”

   • “Ms. Robinson should be arrested, not because she’s black, because
     she’s a thief!”

   • “I am just amazed as to why the parents are not suing Theaola
     Robinson and the old Board of Director[s], they are the ones who are
     stealing their children’s future . . . .”

   • “You bet they want to keep it open, if its [sic] closed an investigation
     will show they were all taking money not to mention they won’t be
     able to afford their new house, Hummer and boat payments the school
     and taxpayers were helping to buy.”

                                         17
   • “The state is not to blame here. They need to sue the administrators to
     find out where the money is followed by prosecution of those who
     may have ‘mis-spent’ it. Put blame where blame is due!”

   • “Simple! No money! Can not account for $9 million! Close the
     doors and take the administrators to court for mis-use of government
     (your) money . . . .”

   • “The only thing organized about this plan is the organized crime.”

   • “The parents are supporting the administrators who have a little
     charisma along with a talent for lining their pockets . . . .”

   • “The mgmt. of this facility will continue to steal under the guide [sic]
     of a school, where the kids will continue to suffer.”

      Robinson’s reliance on third-party comments posted on KTRK’s comment

board to prove defamation per se is misplaced. To be defamatory per se, the

defamatory nature of the challenged statement must be apparent on its face without

reference to extrinsic facts or “innuendo.” Moore v. Walthrop, 166 S.W.3d 380,

386 (Tex. App.—Waco 2005, no pet.) (noting that “the very definition of ‘per se,’

‘in and of itself,’ precludes the use of innuendo”). If the court must resort to

innuendo or extrinsic evidence to determine whether a statement is defamatory,

then it is defamation per quod and requires proof of injury and damages. Main,
348 S.W.3d at 390. There is nothing intrinsically defamatory about KTRK’s

reports on the State’s investigation into Benji’s mismanaged funds. The reports

did not say or imply that the entire $3 million in state funds had been

                                        18
misappropriated or embezzled. Rather, the statements speak to the insufficiency of

financial records to account for spent state funds. Similarly, the September 25th

broadcast questioning the lease situation neither states nor implies that state funds

were misappropriated.

      Further, the evidence shows that the TEA’s longstanding concern about and

subsequent investigation into Benji’s accounting resulted in the suspension and,

ultimately, the revocation of the school’s charter due to the urgent financial

conditions and its fiscal mismanagement. Thus, KTRK’s reports that the State

found Benji’s financial records insufficient to fully account for the money spent,

and that the State did not know how the money had been spent, were based on

evidence that Robinson did not counter. Media defendants cannot be liable for

varying subjective impressions that may have been generated from the broadcast of

true statements. See ABC, Inc. v. Gill, 6 S.W.3d 19, 35–38 (Tex. App.—San

Antonio 1999, pet. denied).

      Robinson also argues that because KTRK’s broadcasts on questions of

financial mismanagement reported the amount of total funding, the statements

falsely suggest that she failed to account for any of it, when, in fact, she did

provide records to show how part of the funds were spent. KTRK’s reports,

however, never recited that she had failed to account for any of it, but that the TEA

had found the records provided were insufficient to account for the full amount.

                                         19
Moreover, discrepancies as to details do not demonstrate material falsity for

defamation purposes. See, e.g., Dolcefino v. Turner, 987 S.W.3d 100, 115 (Tex.

App.—Houston [14th Dist.] 1998), aff’d, 38 S.W.3d 103 (Tex. 2000) (showing that

insurance fraud “scam” involved $1.7 million, rather than $6.5 million, did not

demonstrate falsity of statement); Rogers v. Dallas Morning News, Inc., 889
S.W.2d 467, 471–73 (Tex. App.—Dallas 1994, writ denied) (misstatement that

charity spent 10% of its donations on actual services, rather than 43%, was

immaterial to gist of articles concerning misuse of charity funds); Finklea v.

Jacksonville Daily Progress, 742 S.W.2d 512, 514–15 (Tex. App.—Tyler 1987,

writ dism’d w.o.j.) (misstatement that plaintiff had four drug convictions, rather

than two, was substantially true); Shihab v. Express-News Corp., 604 S.W.2d 204,

206–08 (Tex. Civ. App.—San Antonio 1980, writ ref’d n.r.e.) (inaccurate

designation of which of several news stories was fabricated was insignificant

where the main charge was fabrication and one story was fabricated); Downer v.

Amalgamated Meatcutters & Butcher Workmen of N. Am., 550 S.W.2d 744, 747

(Tex. Civ. App.—Dallas 1977, writ ref’d n.r.e.) (misstatement that plaintiff

embezzled $2,187.77, rather than $840.73, was substantially true); Fort Worth

Press Co. v. Davis, 96 S.W.2d 416, 419–20 (Tex. Civ. App.—Fort Worth 1936,

writ ref’d) (article charging official with wasting $80,000 of tax money rather than

only $17,500 was substantially true).

                                        20
      In sum, there is nothing in the complained-of statements that unambiguously

charged Robinson with engaging in criminal behavior or constituted a falsehood

that injured her in her profession. Because Robinson has not adduced clear and

specific evidence that the challenged statements made by KTRK in its broadcasts

and reports are defamatory per se, she has not made a prima facie case for each

essential element of her defamation claim against KTRK. See TEX. CIV. PRAC. &

REM. CODE ANN. § 27.005 (b), (c) (West Supp. 2012).

                                   Conclusion

      Having concluded that we have jurisdiction over this interlocutory appeal

and that Robinson failed to sustain her burden to show a prima facie case for each

essential element of her defamation claim, we reverse the trial court’s denial of

KTRK’s motion to dismiss, and remand the case to the trial court for further

proceedings as required by the statute to order dismissal of the suit. See TEX. CIV.

PRAC. & REM. CODE ANN. § 27.009(a).




                                             Jim Sharp
                                             Justice


Panel consists of Justices Bland, Sharp, and Massengale.




                                        21